Citation Nr: 0943702	
Decision Date: 11/17/09    Archive Date: 11/25/09

DOCKET NO.  08-16 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a low back condition. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel







INTRODUCTION

The Veteran served on active duty from October 1941 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 RO decision, which 
denied a claim for service connection for a low back 
condition.

The Board notes that the Veteran indicated on his May 2008 VA 
Form 9 Appeal that he wished to have a hearing before a 
member of the Board.  He was scheduled for such a hearing for 
March 25, 2009.  In a March 2009 statement, the Veteran 
indicated that he wished to withdraw his request for this 
hearing.  As such, the Board may proceed to the merits of the 
claim. 

The Board notes that the Veteran was issued a statement of 
the case (SOC) in August 2008 addressing the issue of whether 
there was clear and unmistakable error regarding the 
effective date for a 10 percent evaluation granted effective 
June 11, 2007 for service connection for chronic 
conjunctivitis, blepharitis, with left eye superior 
constriction.  However, as the Veteran did not submit a VA 
Form 9 Appeal with respect to this issue, the issue is not 
currently on appeal before the Board. 

Additionally, the Board notes that the Veteran submitted a 
notice of disagreement (NOD) in October 2007 with respect to 
the August 2007 denial of his claim for entitlement to 
service connection for skin cancer.  In a January 2008 rating 
decision, the Veteran was granted service connection for 
basal cell carcinoma.  This decision was a complete grant of 
benefits with respect to this issue.  See Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997).  As such, this issue is not 
currently on appeal before the Board. 

The Board notes that the Veteran indicated in an October 2008 
statement that he had filed a claim for service connection 
for a low back injury and scar.  The issue currently on 
appeal before the Board is entitlement to service connection 
for a low back condition.  The issue of entitlement to 
service connection for a low back scar has not been addressed 
by the RO, and is not currently on appeal before the Board.  
As such, the Veteran's claim for service connection for a low 
back scar is referred back to the RO for appropriate 
adjudication. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for 
a low back disability.  After a thorough review of the 
Veteran's claims files, the Board has determined that 
additional development is necessary prior to the adjudication 
of this claim.

Essentially, the Veteran contended in his September 2007 NOD 
that he was on an operational flight from the military air 
base Florence or Columbia, South Carolina to the civilian 
airport of Manchester, New Hampshire in the late fall of 
1943.  When the pilot of this aircraft went into a low level 
glide, the Veteran came out of the nose to ask why they had 
gone into a glide.  The pilot responded that he wanted to 
"buzz" a college.  The pilot then suddenly pulled the plane 
up, which caused the Veteran to fall against the metal part 
of the interior of the plane.  The Veteran asserted that he 
severely cut his right lower back and received treatment at 
Florence air base upon his return.  In a June 2008 statement, 
the Veteran asserted that he sought treatment for a low back 
injury in the late fall of 1943 at the army air base in 
Columbia, South Carolina.  Additionally, the Board notes that 
it was also asserted in the September 2009 Appellant's Brief 
that the Veteran was routinely exposed to hard landings as a 
bombardier aboard his medium bomber during World War II.  

The Board notes that the RO made a formal finding in August 
2008 that certain in-service clinical records are 
unavailable.  However, upon review of the evidence of record, 
it appears that several clinical records are, in fact, 
available and have been associated with the claims files.  A 
review of the available service treatment and clinical 
records reveals no complaints, treatment, or diagnosis of a 
low back disability.  Furthermore, the Board notes that the 
Veteran's service treatment records not only do not reflect 
in-service complaints, treatment, or diagnosis of a low back 
disability but also seem to suggest that the Veteran's low 
back was normal upon discharge from service.  In a January 
1945 physical examination report, the Veteran's muscular 
system, bones, and joints were noted as normal. Also, on the 
attached Chief Complaint - Condition on Admission - Previous 
Personal History form, the Veteran gave no history of a back 
injury or condition.  On a September 1945 physical 
examination report, the Veteran's bones, joints, and muscles 
were noted as normal.  The Veteran gave no indication at this 
time of a low back injury or pain.  Furthermore, in January 
1946, immediately following the Veteran's December 1945 
discharge from service, the Veteran submitted a claim for 
disability compensation.  The Veteran specifically indicated 
that he was claiming service connection for a leg infection, 
an ulcer of the right eye, and dental care.  He gave no 
indication on this form that he was seeking service 
connection for a low back disability or that he had injured 
his low back in service.  

With respect to a current low back disability, a September 
2008 VA x-ray report reflects that the Veteran has a current 
diagnosis of multilevel degenerative disc disease most severe 
L2-L4 with lower lumbosacral facet arthritis.

Additionally, the claims files contain private opinions from 
2 separate examiners linking the Veteran's low back condition 
to his active duty service.  In a September 2007 letter from 
a private physician at Aspen Medical Group, it was noted that 
the Veteran has had back pain and right leg pain that is 
believed to be lumbar radiculopathy.  The Veteran reported an 
injury to his back in the late fall of 1943 while in a 
military airplane and has reported that his symptoms date 
back from that time.  This physician believed that it is just 
as likely as not that this incident contributed to or caused 
his condition.  He did not refer to any evidence or findings 
to support this opinion.   

In September 2007, a separate private examiner from Boulevard 
Chiropractic Clinic, P.A. submitted a letter on behalf of the 
Veteran.  It was noted that the Veteran related a history of 
chronic low back pain dating back to 1943.  The Veteran 
reported that he was a passenger in a Mitchell B25 airplane 
that suddenly went into low level glide.  When the Veteran 
walked out of the nose of the aircraft to ask the pilot what 
was happening, the plane suddenly pulled up, causing the 
Veteran to fall against an interior part of the plane, 
injuring and cutting his low back.  The Veteran has had 
ongoing difficulty with his lower back ever since that 
incident.  The examiner noted that the Veteran was previously 
seen and treated in his office toward the later part of the 
1970's.  The examiner further noted that, from time to time, 
the Veteran would experience an exacerbation of his symptoms 
to his lower back and would consult his family physician.  
Upon examination, the Veteran was diagnosed with multilevel 
lumbar segmental dysfunction, severe degenerative disc 
disease, and lumbar radiculitis.  The examiner determined 
that, based on the history as presented by the Veteran, the 
Veteran's past medical history involving frequent episodes of 
low back pain, the Veteran's current subjective symptoms, and 
the examiner's objective findings on his current evaluation, 
it is highly likely that the Veteran's current lower back 
condition is related to the old injury sustained back in 
1943.

In January 2008, the same Aspen Medical Group physician who 
submitted the September 2007 letter submitted a second 
letter, in which he noted that the Veteran reported an injury 
to his back in the late fall of 1943 while in a military 
airplane and that the symptoms date from that time.  The 
physician reiterated his opinion that it is just as likely as 
not that this incident contributed to or caused this 
condition.  He again did not refer to any evidence or 
findings to support this opinion.   

The Board has considered these examiners' statements.  
However, the claims files contain no evidence to support 
these opinions.  It appears that the private examiner from 
Boulevard Chiropractic Clinic, P.A. considered the fact that 
the Veteran was previously seen and treated in his office 
toward the later part of the 1970's and would consult his 
family physician on occasion in rendering his September 2007 
opinion.  The Board notes that a request was made for the 
records from the 1970's in October 2007.  However, these 
medical records were not submitted, nor was a negative 
response from the facility associated with the claims files.  
Additionally, a separate September 2007 record from Boulevard 
Chiropractic Clinic, P.A., reflects that the Veteran may have 
been receiving treatment on a regular basis for a period of 
time.  These records have also not been associated with the 
claims files.  VA has an obligation under the Veterans Claims 
Assistance Act of 2000 (VCAA) to assist claimants in 
obtaining evidence, to include relevant records from private 
medical care providers.  See 38 C.F.R. § 3.159 (2009).  
Therefore, an attempt must be made to locate any private 
treatment records relating to the Veteran's low back 
condition that have not yet been associated with the claims 
files.  The Board acknowledges that an attempt has been made 
to locate the records from the 1970's.  However, if these 
records are unavailable, a negative response from the 
facility should be associated with the claims files. 

Additionally, the Board notes that the Veteran indicated on 
his June 2007 claim that he was treated from September 2001 
to February 2002 at the Aspen Medical Group.  The Veteran did 
not indicate for what he was treated during this time period.  
On his Authorization and Consent to Release Information form 
for this facility, the Veteran did not specify any dates of 
treatment.  The Board notes that the medical records sent in 
response to VA's request for records from this facility do 
not include treatment dating back to 2001.  Additionally, the 
treatment records that were obtained indicate that the 
Veteran suffered a neck injury in a motor vehicle accident in 
2000.  Therefore, as the evidence of record clearly 
demonstrates that certain medical records that could 
potentially be relevant have not been associated with the 
claims files, the Board finds that an attempt must be made to 
locate these records as well.  

The Board also notes that the Veteran submitted a statement 
in October 2008 indicating that he underwent an annual 
physical examination at the Minneapolis VA Medical Center 
(VAMC) in September 2008.  The Veteran attached a copy of a 
letter from the VA physician who evaluated him in September 
2008.  It is unclear as to whether more medical records 
concerning this physical examination are available.  As such, 
all relevant VA medical records not yet associated with the 
claims files must be obtained.

Additionally, the Board notes that a December 1945 Army 
Separation Qualification Record reflects that the Veteran 
completed 41 combat missions during his service.  In Collette 
v. Brown, 82 F.3d 389 (Fed. Cir. 1996), the United States 
Court of Appeals for the Federal Circuit held that, under 38 
U.S.C.A. § 1154(b), a combat Veteran's assertions of an event 
during combat are to be presumed if consistent with the time, 
place and circumstances of such service.  With regard to the 
Veteran's alleged back injury, the Board notes that the 
Veteran's primary assertion is not that he injured his back 
during combat but that he injured his back on an operational 
flight from South Carolina to New Hampshire when the pilot of 
his aircraft was attempting to fly near a college campus.  As 
such, while it is conceded that the Veteran had combat 
service, the presumption of incurrence credibility under 38 
U.S.C.A. § 1154(b) does not extend to the Veteran's 
description of this incident, as his description of this 
claimed event reflects that it did not occur during a period 
of combat and is, therefore, not consistent with or related 
to circumstances, hardships, or conditions of his combat 
service. 

Recently, however, it was asserted in the September 2009 
Appellant's Brief that the Veteran was routinely exposed to 
hard landings as a bombardier aboard his medium bomber during 
World War II.  The Board notes that this is not the incident 
that the Veteran has consistently claimed resulted in his low 
back condition.  The Veteran clearly indicated in his 
September 2007 NOD that he injured his back during the 
explicitly described incident in which he fell in the plane 
in the late fall of 1943.  This is also the incident he 
reported to both private examiners who linked his back 
condition to service.  Nevertheless, based on the Veteran's 
status as a combat Veteran, the Board will accept his 
assertions of being routinely exposed to hard landings during 
combat.

Therefore, in light of the fact that the Board is accepting 
the Veteran's assertions as a combat Veteran of being 
routinely exposed to hard landings during combat, and the 
fact that the Veteran has a current diagnosis of a low back 
disability, the Board will afford the Veteran a VA 
examination for the proper assessment of his claim.  38 
U.S.C.A. § 5103A (West 2002).  As such, this issue must be 
remanded in order to schedule the Veteran for a VA 
examination to determine whether he has a current diagnosis 
of a low back disability that was incurred in or aggravated 
by his active duty.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991) (if the medical evidence of record is 
insufficient, the Board is free to supplement the record by 
seeking an advisory opinion or ordering a medical 
examination).  The Board advises that, in rendering any 
opinion, the examiner should accept the Veteran's assertions 
of being routinely exposed to hard landings during active 
duty.  However, the Veteran's primary assertion that he 
injured his back on an operational flight from South Carolina 
to New Hampshire when the pilot of his aircraft was 
attempting to fly near a college campus has not been accepted 
as fact, in light of the fact that the Veteran's description 
of this claimed event reflects that it did not occur during a 
period of combat.  Furthermore, in evaluating the Veteran, 
the examiner should consider that the Veteran's December 1945 
Army Separation Qualification Record reflects that the 
Veteran had a total of 277 combat hours as a navigator 
bombardier.  As such, it would be appear that the Veteran 
continued to serve as a navigator bombardier for 2 years 
following his claimed 1943 injury to his back.    

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.	Provide the Veteran with a letter 
requesting that he provide sufficient 
information, and if necessary, 
authorization to enable the RO to 
obtain any additional pertinent 
evidence not currently of record.  
Any and all medical treatment records 
from Boulevard Chiropractic Clinic, 
P.A. relating to the Veteran's back 
disability that have not yet been 
associated with claims files should 
be obtained, to specifically include 
any recent treatment records and any 
treatment records from the 1970's.  
Additionally, any and all medical 
treatment records from Aspen Medical 
Group from September 2001 to February 
2002, any medical treatment records 
documenting treatment for a 2000 
motor vehicle accident, any relevant 
medical treatment records from the 
Veteran's family physician, and any 
relevant VA medical records should 
also be obtained. 

The RO should also invite the Veteran 
to submit any pertinent evidence in 
his possession, and explain the type 
of evidence that is his ultimate 
responsibility to submit.  Associate 
any records received, including 
negative responses, with the claims 
files.

2.	After the receipt of any outstanding 
or new evidence, the Veteran should 
be scheduled for a VA examination for 
his low back.  The claims files 
should be provided to the appropriate 
examiner for review, and the examiner 
should note that it has been 
reviewed.  The examiner should also 
elicit a complete history from the 
Veteran with respect to his reported 
in-service injuries and his 
symptomatology since those injuries.  
The Veteran's assertions of being 
routinely exposed to hard landings 
during active duty should be conceded 
as fact.  All appropriate diagnostic 
tests and studies should be 
completed.  After reviewing the 
files, the examiner should render an 
opinion as to whether the Veteran 
currently has a low back disability.  
If so, an opinion should be provided 
as to whether it is at least as 
likely as not that the Veteran's 
current low back disability was 
incurred in or aggravated by a 
disease or injury in service.
        
It would be helpful if the examiner 
would use the following language, as 
may be appropriate:  "more likely than 
not" (meaning likelihood greater than 
50%), "at least as likely as not" 
(meaning likelihood of at least 50%), 
or "less likely than not" or 
"unlikely" (meaning that there is a 
less than 50% likelihood).  The term 
"at least as likely as not" does not 
mean "within the realm of medical 
possibility."  Rather, it means that 
the weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of that 
conclusion as it is to find against 
it.  The examiner should provide a 
complete rationale for any opinions 
provided.

3.	Then, readjudicate the claim.  In 
particular, review all the evidence 
that was submitted since the most 
recent supplemental statement of the 
case (SSOC).  In the event that the 
claim is not resolved to the 
satisfaction of the Veteran, he 
should be provided a SSOC, which 
includes a summary of additional 
evidence submitted, any additional 
applicable laws and regulations, and 
the reasons for the decision.  After 
the Veteran and his representative 
have been given the applicable time 
to submit additional argument, the 
claim should be returned to the Board 
for further review. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further 
notice.  However, the Board takes this opportunity to advise 
the Veteran that the conduct of the efforts as directed in 
this remand, as well as any other development deemed 
necessary, is needed for a comprehensive and correct 
adjudication of his claim.  His cooperation in VA's efforts 
to develop his claim, including reporting for any scheduled 
VA examination, is both critical and appreciated.  The 
Veteran is also advised that failure to report for any 
scheduled examination may result in the denial of a claim.  
See 38 C.F.R. § 3.655 (2009).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



